DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1-7, 9, 13, 17 and 18 filed on 02/08/2021.
Claims 1-18 and 56-58 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1, 18, the closest prior art references the examiner found are Germann (U.S. 2011/0267344 A1) in view of Leyvand et al. (U.S. 2012/0128208 A1) have been made of record as teaching: obtaining, from memory of the computer system, two simultaneous source 2D images of the scene volume recorded by the source cameras (Germann, [0016]); generating one or more parts of the 3D skeleton using the one or more sets of part volume 3D data generated (Germann, Fig. 1, [0140]); generating, from a first obtained source 2D image, one or more first part 2D maps for one or more respective parts of the 3D real world object, and generating, from a second obtained source 2D image, one or more second part 2D maps for the one or more respective parts of the 3D real world object (Leyvand, Fig. 12, [0115] [0121]); each of the first and second part 2D maps for a given part comprising part probabilities for respective 2D samples of the first or second source 2D image representing probabilities that the respective 2D samples correspond to the given part (Leyvand, [0077] [0080] [0120]) recited in independent claims 1,18.

projecting elementary voxels of the scene volume onto projection 2D samples of the first and second part 2D maps corresponding to the respective part and for each elementary voxel:
obtaining a first part probability of its projection 2D sample in the first part 2D map corresponding to the respective part, obtaining a second part probability of its projection 2D sample in the second part 2D map corresponding to the respective part, and computing a joint part probability associated with the elementary voxel for the respective part, based on the obtained first and second part probabilities as recite on independent claims 1,18.
Claims 2-17 and 56-58 are allowable because they are depended on independent claims 1, 18.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure TSCHESNOK (US 2009/0122058 A1) and Yoo et al. (US 2013/0028517 A1) and Williams et al. (US 2013/0243255 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        


/KHOA VU/Examiner, Art Unit 2611